DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 5-11 and 13-17 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 10, the phrase “the second portion” should be changed to -- the portion of the second part -- to provide better clarification and consistency.
In claim 10, line 10, the phrase “the second portion” should be changed to -- the portion of the second part -- to provide better clarification and consistency.
In claim 16, line 12, the phrase “the second portion” should be changed to -- the portion of the second part -- to provide better clarification and consistency.  In line 17, the phrase “the electronic assembly” should be changed to -- an electronic assembly --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, lines 17-18, the phrase “the communication means” is indefinite in an attempt to use a “means” clause to recite a claim element as a means for performing a specified function wherein no function has been specified.  Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5, 8-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0241463 (Kraige et al.).
With regards to claim 1, Kraige et al. discloses a vibrational acceleration sensor comprising, as illustrated in Figures 1A-4, an acceleration transducer 100 for measuring an acceleration data of a target device 150 (e.g. host structure; paragraph [0020]; Figure 1B); a hollow transducer body 106 (e.g. second portion) configured to accommodate an electronic assembly 122,126 (e.g. circuit arrangement and circuit board) inside the hollow transducer body (as observed in Figures 1B,2,3); a fastener 130,104,132 (e.g. mounting portion with first portion 104 and threaded bore 132 is formed to be considered as this fastener; Figure 1B) having a cavity (e.g. open area as observed in Figure 2) such that the fastener is arrangeable into a portion of the target device 150 (paragraph [0020]; Figures 1B); the cavity is filled with a filler (e.g. two-part epoxy potting; paragraph [0030]); the fastener 130,104,132 comprises a first part (e.g. top portion part of fastener in Figure 2) and a second part 112 (e.g. receiving arrangement) such that the cavity extending through the first part and a portion of the second part (as observed in Figure 2); the first part comprises a flange 128 (e.g. shoulder; paragraph [0024]; Figure 2) that is coupled to the hollow transducer body and a recess that is configured to receive an open end of the hollow transducer body (paragraph [0024]; Figures 1B,2,4); the second part 112 configured to be coupled to the target device such that the second portion including a recess 112 that is configured to couple with the open end of the hollow transducer body to close the open end of the hollow transducer body with the electronic assembly arranged therein (paragraph [0030]; Figures 1B,2,3); the hollow transducer body being detachably coupled to the second part of the fastener (paragraphs [0017],[0029]); an accelerometer 120 (e.g. accelerometer; paragraph [0018]) arranged into the cavity to measure an acceleration data (paragraph [0030]; Figures 1B,23); the filler is configured to retain the accelerometer therein (paragraph [0030]); a communication means 114,116 (e.g. wires, radio, antenna, communication BUS; paragraphs [0003][0032],[0036]) connecting the accelerometer with an electronic assembly 122,126 (e.g. circuit board) of the acceleration transducer for transmitting the measured acceleration data of the target device to the electronic assembly (paragraphs [0018],[0028],[0029],[0034]).  (See, paragraphs [0023] to [0040]).
With regards to claim 5, Kraige et al. further discloses the filler is selected from group of epoxy-based resins, metal, polycrystalline metal, polycrystalline germanium, reinforced fibre or plastic (e.g. epoxy; paragraph [0030]).
With regards to claim 8, Kraige et al. further disclose the fastener 130,104,132 comprises one of a screw 134, a bolt or a rivet (e.g. threaded screw; paragraph [0020]; Figure 1B).
With regards to claim 9, Kraige et al. further discloses the communication means 114,116 comprises at least one of a flexible printed circuit board or a flexible wire.  (See, paragraphs [0030],[0032],[0036]).
With regards to claim 10, Kraige et al. discloses a vibrational acceleration sensor comprising, as illustrated in Figures 1A-4, a fastener assembly (not labeled, but as observed in Figure 1B) of an acceleration transducer 100; a fastener 130,104,132 (e.g. mounting portion with first portion 104 and threaded bore 132 is formed to be considered as this fastener; Figure 1B) having a cavity (as observed in Figure 2) such that the fastener is arrangeable into a portion of the target device 150 (e.g. host structure; paragraph [0020]; Figure 1B) to attach a hollow transducer body 106 (e.g. second portion) of the acceleration transducer into the portion of the target device in a manner that the fastener is substantially fitted to the portion of the target device (as observed in Figure 1B); the fastener 130,104,132 comprises a first part (e.g. top portion part of fastener in Figure 2) and a second part 112 (e.g. receiving arrangement) such that the cavity extending through the first part and a portion of the second part (as observed in Figure 2); the first part comprises a flange 128 (e.g. shoulder; paragraph [0024]; Figure 2) that is coupled to the hollow transducer body and a recess that is configured to receive an open end of the hollow transducer body (paragraph [0024]; Figures 1B,2,4); the second part 112 configured to be coupled to the target device such that the second portion including a recess 112 that is configured to couple with the open end of the hollow transducer body to close the open end of the hollow transducer body with the electronic assembly arranged therein (paragraph [0030]; Figures 1B,2,3); the hollow transducer body being detachably coupled to the second part of the fastener (paragraphs [0017],[0029]); an accelerometer 120 (e.g. accelerometer; paragraph [0018]) arranged into the cavity to measure an acceleration data (paragraph [0030]; Figures 1B,23); a communication means 114,116 (e.g. wires, radio, antenna, communication BUS; paragraphs [0003][0032],[0036]) connecting the accelerometer with an electronic assembly 122,126 (e.g. circuit board) of the acceleration transducer for transmitting the measured acceleration data of the target device to the electronic assembly (paragraphs [0018],[0028], [0029],[0034]).  (See, paragraphs [0023] to [0040]).
With regards to claim 13, Kraige et al. further discloses the cavity is filled with a filler (e.g. two-part epoxy; paragraph [0030]).
With regards to claim 14, Kraige et al. further discloses the fastener 130,104,132 comprises one of a screw 134, a bolt or a rivet (e.g. threaded screw; paragraph [0020]; Figure 1B).
With regards to claim 15, Kraige et al. further discloses the communication means 114,116 comprises at least one of a flexible printed circuit board or a flexible wire.  (See, paragraphs [0030],[0032],[0036]).
With regards to claim 16, Kraige et al. discloses a vibrational acceleration sensor comprising, as illustrated in Figures 1A-4, a method for measuring an acceleration data of a target device 150 (e.g. host structure; paragraph [0020]; Figure 1B) using an acceleration transducer 100; arranging an accelerometer 120 (e.g. accelerometer; paragraph [0018]) of the acceleration transducer inside a cavity (e.g. open area as observed in Figure 2) of a fastener 130,104,132 (e.g. mounting portion with first portion 104 and threaded bore 132 is formed to be considered as this fastener; Figure 1B) filled with a filler (e.g. two-part epoxy; paragraph [0030]) for retaining the accelerometer therein (paragraph [0030]); attaching a hollow transducer body 106 (e.g. second portion) of the acceleration transducer into a portion of the target device using the fastener in a manner that the fastener is substantially fitted into the portion of the target device (as observed in Figure 1B); the fastener 130,104,132 comprises a first part (e.g. top portion part of fastener in Figure 2) and a second part 112 (e.g. receiving arrangement) such that the cavity extending through the first part and a portion of the second part (as observed in Figure 2); the first part comprises a flange 128 (e.g. shoulder; paragraph [0024]; Figure 2) that is coupled to the hollow transducer body and a recess that is configured to receive an open end of the hollow transducer body (paragraph [0024]; Figures 1B,2,4); the second part 112 configured to be coupled to the target device such that the second portion including a recess 112 that is configured to couple with the open end of the hollow transducer body to close the open end of the hollow transducer body with the electronic assembly arranged therein (paragraph [0030]; Figures 1B,2,3); the hollow transducer body being detachably coupled to the second part of the fastener (paragraphs [0017],[0029]);measuring with the accelerometer the acceleration data of the target device (paragraph [0030]); communicating the measured acceleration data to the electronic assembly 122,126 (e.g. circuit board) via the communication means 114,116 (e.g. wires, radio, antenna, communication BUS; paragraphs [0003][0032],[0036]).  (See, paragraphs [0023] to [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-3, 6-7, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0241463 (Kraige et al.) in view of U.S. Patent Application Publication 2018/0231047 (Tran et al.)
With regards to claim 2, Kraige et al. further discloses a printed circuit board, a radio transmitter and a power source (paragraph [0034]); however, does not explicitly disclose the claimed elements (the electronic assembly comprises a printed circuit board, a processor, a radio transmitter, a memory unit and a power source) as in the claim.
Tran et al. discloses an Internet of Thing device comprising, as illustrated in Figures 1-5, an acceleration transducer 100 for measuring an acceleration data of a target device (paragraph [0026]); a transducer body 104 to accommodate an electronic assembly 102 (e.g. electronics; paragraph [0018]) such that the electronic assembly arranged inside the transducer body (as observed in Figure 1); a fastener 110 (e.g. threaded portion) having a cavity (e.g. core; paragraph [0018]); an accelerometer 112 (e.g. sensor; paragraphs [0018],[0026]) arranged in the cavity such that the accelerometer is configured to measure the acceleration; the electronic assembly 102 comprises a printed circuit board, a processor 155, a radio transmitter 160,170, a memory unit 155, a power source 145 (paragraphs [0024], [0027],[0028],[0029]; Figure 2A).  (See, paragraphs [0012] to [0056]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the electronic assembly comprises a printed circuit board, a processor, a radio transmitter, a memory unit and a power source as suggested by Tran et al. to the system of Kraige et al. to have the ability process, control and transmit the measured data from the sensor to an operator without departing from the scope of the invention.  (See, paragraphs [0024],[0028] of Tran et al.).
With regards to claim 3, Tran et al. further discloses the radio transmitter is configured to transmit the measured acceleration data of the target device to an Internet of Things gateway.  (See, paragraph [0002]).
With regards to claims 6-7, Kraige et al. does not explicitly specify such parameter (the filler has thermal conductivity less than 1 W/m/K) as in the claims.  However, to have set such test characteristics as in the claims are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 11, the claim is commensurate in scope with claims 2-3 and is rejected for the same reasons as set forth above.
With regards to claim 17, the claim is commensurate in scope with claim 3 and is rejected for the same reasons as set forth above.

Response to Amendment
Applicant’s arguments with respect to claims 1-3,5-11,13-17 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861